DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 2/10/2022 is acknowledged.
Applicant amended claims 1, 4, and 8; and cancelled claims 2 and 3. 

Examiner’s Amendment
3.    	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given during a telephone conversation with Judson K. Champlin (Reg. No. 34797) on 2/25/2022.
4.    	The application has been amended as follows (line numbers cited count fully deleted lines):
•    CANCEL claims 11-17 and 19.

Allowable Subject Matter
Claims 1, 4-10, and 18 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee et al. (US 2016/0353568), discloses providing a seed layer 504a (Fig. 5A, paragraph 0072) on a first carrier substrate 500 (Fig. 5A, paragraph 0074) and forming a base substrate 508 (Fig. 5B, paragraph 0076) 5covering the seed layer 504a (Fig. 5B); wherein the at least one via hole 514 (Fig. 5C) comprises a first via hole (left 514 in Fig. 5C) and a second via hole (right 514 in Fig. 5C), the at least one injected electrically-conductive layer (vertical portion of 512 within 508 in Fig. 5C) comprises a first injected electrically-conductive layer (vertical portion of left 512 within 508 in Fig. 5C) and a second injected electrically-conductive layer (vertical portion of right 512 within 508 in Fig. 5C), and the method comprises: forming the first via hole (left 514 in Fig. 5C) 

A closest prior art, Lee et al. (US 2016/0353568), discloses a method for manufacturing a display substrate, comprising: providing a seed layer 504a (Fig. 5A, paragraph 0072) on a first carrier substrate 500 (Fig. 5A, paragraph 0074) and forming a base substrate 508 (Fig. 5B, paragraph 0076) 5covering the seed layer 504a (Fig. 5B); forming a first connection terminal (horizontal portion of 512 above 508 in Fig. 5C, paragraph 0077) on a side of the base substrate 508 (Fig. 5C) away from the first carrier substrate 500 (Fig. 5C), the first connection terminal 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813